DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2022 was filed after the mailing date of the Notice of Allowance on 06/08/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 03/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No 10,390,083 and 9,848,235 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-5, 7-15 and 17-20 are allowed.

Regarding claims 1 and 11, the prior art of record and currently cited pertinent prior art fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1 and 11 as a whole; and further defined by limitations requiring the decomposition of a video frame by generating a histogram that identifies the given frame, additionally transforming the histogram values to generate complex imaginary values corresponding to the pixels of the frame, and generating a bit stream from the real part of the complex mathematical representation. All with the purpose to create a fingerprint of the frame, wherein the generated fingerprint is communicated back to the network server. Therefore, claims 1 and 11 are held allowable.

Regarding claims 2-5, 7-10, 12-15 and 17-20, they depend from allowable claims 1 and 11. Therefore, claims 2-5, 7-10, 12-15 and 17-20 are also held allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423